Wood, J., (after stating the facts). We are not favored with a brief on behalf of appellant, but have considered the various assignments of error. The indictment is valid. There are no exceptions to the instructions of the court. The evidence is sufficient to sustain the verdict. No objection was made to the testimony of Sam Speight as to the conversation he had with Will Keating and John Henderson. There is no showing in the record that he had any conversation with Lena James. We do not find the alleged remarks of the prosecuting attorney in the record which are set forth as the seventh and ninth grounds of the motion for new trial. There is no variance between the allegations and the proof. The testimony showed that the ring alleged to have been stolen was tmcen together with other articles of jewelry that were in the same bag. All the articles in the bag were taken at the same time. It was competent to show that appellant had possession of any of these articles. This testimony tended to prove that she took, not only these articles, but also the ring that was in the same bag, and that was stolen at the same time. The taking of the various articles of jewelry in the bag at the same time was a single act of larceny. It was but one transaction. . The evidence was sufficient to support a verdict of guilty on the first count of the indictment, and that was the count on which the State relied, and on which the cause was submitted. No objection ‘was made as to the form of the verdict. The verdict was not invalid, and is a basis for the judgment. Cargill v. State, 76 Ark. 550. Appellant cannot complain because the jury did not return a verdict designating on which count they found her guilty. The judgment is correct. ■ Affirm.